DETAILED ACTION
This Office Action is in response to application 17/155989 filed on 01/22/2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 9, 15, recite “maintaining a user profile…to provide a first display”, “creating a group table…”, and “providing a second display different from the first display…”, which, under their broadest reasonable interpretations, cover performance of the limitations in the mind or done using pen and paper.  That is, maintaining a user profile, creating a group table, and providing a display encompasses the mental process of a user writing down all the groups they are members of along with their name and information, with each paper being for each group, writing down what specific groups they are a part of, and displaying the paper to another user based on what group the other user is a part of.  If a claim limitation, under its broadest reasonable interpretation, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The judicial exception is not integrated into a practical application. In particular, claim 9 recites “an article of manufacture including one or more computer readable storage device encoding computer executable instructions for executing a computer process on a computer system”, claim 15 recites “one or more processor units” and “one or more computer readable storage devices”, which are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Finally, the claims do not recite an improvement in the functionality of a computer or any other technology, but instead implements, in a computer, a process which could otherwise be performed mentally or manually.  In conclusion, the claims are not integrated into a practical application, and are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the recited “article of manufacture”, “one or more processing units”, and “one or more computer readable storage devices” are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components.  Since all of the elements fail to provide an inventive concept when considered alone and in 
Additionally, claims 2-8, 10-14,  have been considered and found to be directed towards the same abstract idea—a mental process—without significantly more for the same reasons as indicated above, as the claims merely add detection of an additional communication.  Therefore they do not contribute to integration of the abstract idea into a practical application, nor do they add an inventive concept to the exception (either individually or in combination) that would amount to significantly more than the abstract idea.
Claims 2-8, 10-14, 16-20, have been considered and found to be directed towards the same abstract idea—a mental process—without significantly more for the same reasons as indicated above, as the claims merely add using values to provide the profiles (claims 2, 10, 16,), receiving a request from a third user (claims 3, 11, 17), requesting for a specific field to override (claims 4, 12), having a group administrator set group fields (claims 5, 18), having a second user profile field (claims 6, 13, 19), utilizing a social networking application (claims 7, 20), and displaying utilizing a third value (claims 8, 14), and therefore they do not contribute to integration of the abstract idea into a practical application, nor do they add an inventive concept to the exception (either individually or in combination) that would amount to significantly more than the abstract idea.



Claim Interpretation
	Regarding claim 9, a 101 computer readable medium rejection was contemplated but not warranted. The claim recites “an article of manufacture including one or more computer-readable storage devices…”. Applicant’s specification states:
[0060] A physical article of manufacture including one or more tangible computer-readable storage media, encoding computer-executable instructions for executing on a computer system a computer process, wherein the computer process includes receiving a request from a group administrator to create a new group for a group of users of a social networking application, providing a group formation user interface to the group administrator, wherein the group formation user interface allows the group administrator to add group specific fields, creating a group table including the group specific fields, linking the group table to user profile tables of the group of users, and presenting a group join user interface to a user joining the group, wherein the group join user interface presents the group specific fields.

As such, the specification is equating the claimed “computer readable storage device” as a “tangible computer readable storage media.” Applicant goes on to state:
[0051] In contrast to tangible computer-readable storage media, intangible computer-readable communication signals may embody computer readable instructions, data structures, program modules or other data resident in a modulated data signal, such as a carrier wave or other signal transport mechanism. The term “modulated data signal” means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal. By way of example, and not limitation, intangible communication signals include wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media.

Here, applicant has differentiated from what “tangible” and “intangible” computer readable storage media are considered, which for “tangible” computer readable storage media, excludes transitory signals and embodiments made up of entirely software. Therefore, the examiner is interpreting the claimed “article of manufacture” as a concrete article of manufacture. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wable (US 2014/0082073) in view of Kim et al. (US 2017/0085691).
Regarding claim 1, Wable disclosed:
(Paragraph 27, unique profile for each group), the computer-implemented method comprising: 
maintaining a user profile that includes an application user profile for a user (Paragraph 27, unique profile), the application user profile comprising a first user profile field, a first value of the first user profile field being used to provide a first display (Paragraph 27, users join multiple groups on a social networking site and create a unique profile for each group that they join on the site. Members of a group are required to create a profile when joining group using a profile template, thus they must create a new (e.g., different) profile for the different groups that they join. Paragraph 28, members create a profile that includes name, gender, email address, and city of residence (i.e., user profile fields). Figure 7A showing a display that includes the name and other information from the user profile fields (i.e., used to provide a first display)); 
creating a group table including a group specific field configured to receive a second value provided by the user joining a group (Paragraph 50, Figure 7A, member profile page of the Ted2012 group that includes a default member profile section 710, but also custom member profile section 720 where the user can select individual fields to edit (i.e., second value) that allows for the user to edit all fields in their profile to enable creation of their group-specific profile).
While Wable disclosed creating multiple profiles for a single user in different groups (Paragraph 27), Wable did not explicitly disclose providing a second display that is different from the first display by using the second value of the group specific field to 
However, in an analogous art, Kim disclosed providing a second display that is different from the first display by using the second value of the group specific field to override the first value of the first user profile field while the first value of the first user profile field of the application user profile is maintained (Paragraph 58, storing a personal profile, group information, and group relation information used to generate a group profile and the group profile. Paragraph 155, personal profiles include additional information on whether the information is public or private. Each piece of information within personal profiles of group members may be selectively set to public or private. Paragraph 239, the user interface distinguishes from an office group member working in the office or an office group member on a business trip to New York. For example, the user interface places a profile photo of the office group member working in the office (i.e., first value) on an image related to London (i.e., first display) and places a profile photo of the office group member on the business trip to New York (i.e., second value) on an image related to New York among the office group members (i.e., second display). Paragraph 240, the processor may differently set the type of determined group profile attribute information, a layout of the user interface configuring the group profile according to group attributes, and an effect applied to the user interface. Paragraph 241, the plurality of group profiles are based on the user’s selection. Paragraph 244, different group profile user interfaces are configured according to member levels such as a non-subscriber who does not join the group and subscribers who the join the group and differently display group profile information which can be identified by the non-subscriber, group profile information which can be identified by the guest among the subscribers, and the group profile information which can be identified by the full member. Figure 11 showing which parts of the profile are private versus public. If a user designates a portion as private, that will not show up to non-members and is therefore a different display versus a display that would show up for members. As both profiles are used depending on the situation, both profiles are maintained).
	One of ordinary skill in the art would have been motivated to combine the teachings of Wable with Kim because the references involve creating multiple user profiles, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second value overriding the first value of Kim with the teachings of Wable in order to generate group profiles according to the security level of the user (Kim, Paragraph 233).
Regarding claims 9, 15, the claims are substantially similar to claim 1. Claim 9 recites an article of manufacture including a computer readable storage device (Wable, Paragraph 31, computer readable storage medium). Claim 15 recites one or more processor units and one or more computer readable storage devices (Wable, Paragraph 31, computer readable storage medium. Paragraph 37, a single or multiple processors). Therefore, the claims are rejected under the same rationale. 
Regarding claims 2, 10, 16, the limitations of claims 1, 9, 15, have been addressed. Wable and Kim disclosed:
wherein the first value of the first user profile field is used to provide the first display to a second user who is not a member of the group, and wherein the second (Kim, Paragraph 239, a profile photo (i.e., first value) of the office group member working in the office on an image related to London or place a profile photo (i.e., second value) of the office group member on the business trip to New York on an image related to New York among office group members. Paragraph 244, configuring different group profile user interfaces according to member levels such as a non-subscriber (i.e., second user) who does not join the group and subscribers (i.e., third user) who is a full member who join the group and differently display group profile information which can be identified by the non-subscriber, group profile information which can be identified by the guest among the subscribers, and the group profile information which can be identified by the full member).
For motivation, please refer to claim 1. 
Regarding claims 3, 11, 17, the limitations of claims 2, 10, 16, have been addressed. Wable and Kim disclosed:
further comprising: receiving, from the third user, a request to view the application user profile of the user (Kim, Paragraph 207, receiving a request for personal profiles of some of a plurality of users); and 
determining that the third user is a member of the group (Paragraph 244, configuring different group profile user interfaces according to a member level. Paragraph 282, Figures 24A-24B determining whether user’s are a part of the group. For example, if a second user corresponds to “mother” based on group relation information, the processor recommends the second user as group member of the group “family”).

Regarding claims 5, 18, the limitations of claims 1, 15, have been addressed. Wable and Kim disclosed:
wherein the group specific field is set by a group administer for the group (Wable, Paragraph 27, each profile has a default set of user fields and a set of customized, administrator created fields).
Regarding claims 6, 13, 19, the limitations of claims 1, 9, 15, have been addressed. Wable and Kim disclosed:
wherein the application user profile for the user further comprises a second user profile field and wherein a third value for the second user profile field is used in providing the first display and in providing the second display (Wable, Paragraph 27, users join multiple groups on a social networking site and create a unique profile for each group that they join on the site. Members of a group are required to create a profile when joining group using a profile template, thus they must create a new (e.g., different) profile for the different groups that they join. Paragraph 28, members create a profile that includes name (i.e., third value), gender, email address, and city of residence (i.e., user profile fields). Figure 7A showing a display that includes the name and other information from the user profile fields (i.e., used to provide a first display). Paragraph 46, default fields are fields that are common to every user group. Default user fields include…name, gender, email address, city of residence, and any other suitable information). As the default fields are common to every user group, they would be displayed for all the different profiles).
Regarding claims 7, 20, the limitations of claims 1, 15, have been addressed. Wable and Kim disclosed:
wherein the application user profile is a user profile for a social networking application (Wable, Paragraph 3, allowing a user of a social networking site the ability to create a profile).
Regarding claims 8, 14, the limitations of claims 1, 9, have been addressed. Wable and Kim disclosed:
wherein the group table includes a second group specific field configured to receive a third value provided by the user joining a second group (Wable, Paragraph 50, Figure 7A, member profile page of the Ted2012 group that includes a default member profile section 710, but also custom member profile section 720 where the user can select individual fields to edit (i.e., third value) that allows for the user to edit all fields in their profile to enable creation of their group-specific profile); and 
wherein the computer-implemented method further comprises providing a third display that is different from the first display by using the third value of the second group specific field to override the first value of the first user profile field while the first value of the first user profile field of the application user profile is maintained (Kim, Paragraph 58, storing a personal profile, group information, and group relation information used to generate a group profile and the group profile. Paragraph 155, personal profiles include additional information on whether the information is public or private. Each piece of information within personal profiles of group members may be selectively set to public or private. Paragraph 239, the user interface distinguishes from an office group member working in the office or an office group member on a business trip to New York (i.e., third value, location). For example, the user interface places a profile photo  of the office group member working in the office on an image related to London and places a profile photo of the office group member on the business trip to New York on an image related to New York among the office group members (e.g., using the location information, a certain display is shown). Paragraph 240, the processor may differently set the type of determined group profile attribute information, a layout of the user interface configuring the group profile according to group attributes, and an effect applied to the user interface. As both profiles are used depending on the situation, the profiles are maintained).
For motivation, please refer to claim 1. 

Claims 4, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Wable (US 2014/0082073) in view of Kim et al. (US 2017/0085691) and Deibler et al. (US 2014/0245162).
Regarding claims 4, 12, the limitations of claims 1, 9, have been addressed. Wable and Kim did not explicitly disclose:
further comprising receiving, from the user, a request for the second value of the group specific field to override the first value of the first user profile field when providing a display to another member of the group.
However, in an analogous art, Deibler disclosed receiving, from the user, a request for the second value of the group specific field to override the first value of the first user profile field when providing a display to another member of the group (Paragraph 61, a user defines different profiles for different virtual spaces (i.e., groups). A user sets up a first profile for a virtual space that the user shares with friends and family members in which the user specifies (i.e., requests) to share a first set of information (i.e., first value) with user in that virtual space (i.e., members of the group) such as personal information. The user also sets up a second profile for a virtual space that the user shares with co-workers (i.e., not members of the family group) in which the user specifies to share a second set of information (i.e., second value) with users in that virtual space, such as not sharing certain personal information (i.e., overriding)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Wable and Kim with Deibler because the references involve creating different profiles for different groups, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user request of Deibler with the teachings of Wable and Kim in order to determine what information should be communicated to which members of a peer group (Deibler, Paragraph 59). 


Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.N/           Examiner, Art Unit 2451                                                                                                                                                                                             
/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451